 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrince Lithograph Co., Inc.and Local 285,Graphicommended Order.ArtsInternationalUnion, AFL-CIO-CLC,' succes-sor to Local 13-L, Lithographersand Photoengrav-ers InternationalUnion,AFL-CIO-CLC. Case5-CA-5601July 30, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 26, 1972, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Prince Lithograph Co., Inc.,Fairfax, Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-iEffective September4, 1972, Lithographersand Photoengravers Interna-tionalUnion andInternationalBrotherhoodof Bookbinders merged to formGraphic ArtsInternational Union2Unlike ourdissenting colleague,we do not viewthe situation as one ofa unilateral change in working conditions.Instead, like the AdministrativeLaw Judge(and for the reasons givenby him),we think the more realisticview to bethatRespondentwas merelyreplacing an employee who engaged,at the instanceof the Union,in a partialstrike by participatingin a concertedrefusal to work overtimeSuch activity, as the AdministrativeLaw Judgebelow found,gives rise to a countervailingright ofthe Employer to utilizereplacements in order thatthe necessary work may beperformedThat wasdone here,andweperceive no violationof the Act tohave resulted3On November 9, 1972, the Charging Party fileda motion to reopen therecord toadmit newlydiscovered evidence as to the current employmentstatus ofLeroyKeen.This evidenceconsists of an affidavitby John MGreer,presidentof the UnionOn November 22, 1972, theRespondentfiled (1) a motion in oppositionto the Charging Party's motionand (2)itsmotion to reopen the record forthe purpose of receiving an affidavitof MariusD. Prince,president of Re-spondent.Since these documents relate to allegedconduct ofthe partieswhich maybe relevantonly at thecompliance stage, if atall,we deny bothmotions aslacking in merit.MEMBER JENKINS,dissentinginpart:Unlike my majority colleagues, I would find thatRespondent's replacement of employee Keen becauseof his refusal to work overtime was unlawful in thecircumstances of this case.Keen, the acting shop steward, was terminated onMay 19, 1972,4 because of his refusal to work overtimeon May 11 and 12. It is'undisputed that Keen's refus-als were pursuant to a union directive banning over-time work and that Keen was the only employeeasked to work overtime on those dates. At the time ofthese refusals, the Union was attempting to negotiatea new collective-bargaining agreement with the mul-tiemployer group with which Respondent is associat-ed. The parties were eventually successful and a newagreement was executed on May 19. The prior collec-tive-bargaining agreement had expired on April 30.Both the old and new collective-bargaining agree-ments grant employees the right to refuse to workovertime by virtue of the following provisions:Section 31. Overtime shall be permitted whennecessary, but the refusal of any or all employeesto work overtime shall not be deemed a breachof contract, nor shall any employee be disci-plined or discriminated against for refusal towork overtime. If overtime is to be worked on aregular work day, notice shall be given previousto the lunch period of the day on which suchovertime is to be worked, except in the case ofemergency.Obviously, if Keen's refusals to work overtime hadoccurred prior to April 30 or after May 19, my col-leagues would have no difficulty in concluding thatKeen was exercising a protected right under the con-tract for which he could not be lawfully terminated.But should a different result obtain merely becauseKeen's actions occurred during the brief hiatus be-tween these two collective-bargaining agreements? Ithink not. The contractual right to refuse overtimelike any other benefit under the contract is a term orcondition of the employment and is not automaticallyextinguished at the expiration date of the agreement.These existing terms and conditions of employmentmay not be altered or varied by an employer's unila-teral action.'Here, there was no extensive bargaining table dis-cussion of the overtime provision and certainly noevidence that the parties ever were at impasse over°Unless otherwise indicated, all events occurred in 1972.SN L R B vKatz, 369 U S 736 (1962)205 NLRB No. 23 PRINCE LITHOGRAPH CO.this issue. The only reference to this issue being raisedduring the negotiations is found in Union PresidentGreer's testimony that the employer group suggestedthat the overtime clause be qualified by adding thephrase, "having justifiable reason for refusing over-time." According to Greer's testimony the Union re-jected the suggestion and the clause was thereafter leftintact. Thus, it is clear that Respondent's action wasnot pursuant to bargaining table discussions with theUnion and constituted a unilateral withdrawal of anexisting term and condition of employment.In such circumstances, I view the employees' con-tractual right to refuse overtime work as remaining asa term and condition of employment after the expira-tion of the collective-bargaining agreement on April30. Thus, when employee Keen refused to performovertime work on May 11 and 12, he was asserting theright to an existing employee benefit achieved by theUnion on behalf of himself and fellow employees, andas such, was engaged in protected concerted activities.The termination of an employee for engaging in pro-tected concerted activities is unlawful under the Act 6and when, as here, the activities relate to a conditionachieved by and currently supported by the union, thedischarge plainly serves to discourage union member-ship and violates Section 8(a)(3) of the Act. I wouldso find.In all other respects, I join in the conclusionsreached by my colleagues.6Bunny Bros ConstructionCompany,139 NLRB 1516DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Administrative Law Judge: Thiscase wasbrought before the National Labor Relations Board upon:1.Charges filed by Local 285, Lithographers and Pho-toengravers InternationalUnion, AFL-CIO,etc.,hereinLocal 285, against Prince Lithograph Co., Inc., hereinPrince, alleging Prince violated Section 8(a)(1) and(3) of theAct. Said charge and amended charges were filed May 8,May 12, June 5, and June 29, 1972, respectively.2.Complaint by the General Counsel alleging Prince vio-lated Section 8(a)(1) and (3) of the Act issued June 30, 1972.3.Answer denying the commission of any unfair laborpractices,filed September10, 1972.4.Hearing held before me at Washington, D.C., on Au-gust 14, 1972.5.Briefs received from the General Counsel,Prince, andLocal 285 on September 11, 1972.Upon the entire record in this case and from my observa-tion of the witnesses while testifying,Imake the following:FINDINGSITHE BUSINESS OF PRINCEIllPrince is a Delaware corporation having a place of busi-ness at Fairfax,Virginia,where it is engaged in the opera-tion of a lithographic printing plant.In a representative year Prince purchases and receives atFairfax goods and materials valued in excess of $50,000which are shipped and delivered to it from places outsidethe Commonwealth of Virginia.Prince is engaged in commerce within the meaning of theAct.IITHE LABOR ORGANIZATION INVOLVEDLocal 285 is a labor organization within the meaning ofthe Act. Local 285 was the successor to Local 13-L whichwas party to a contract with Prince which expired April 30,1972.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThree issues are presented by the pleadings and the evi-dence:(1)Did a letter of reprimand sent by Prince to employeeand shop steward Lloyd Wayne Coppins on May 5, 1972,'discourage his membership in and activity on behalf ofLocal 285 in violation of Section 8(a)(3) of the Act?(2)Did a layoff of Lloyd Wayne Coppins on May 11 and12 discourage membership in Local 285 in violation of Sec-tion 8(a)(3) of the Act?(3)Did the termination and/or replacement of employeeLeroy Keen on May 19 discourage membership in Local285 in violation of Section 8(a)(3) of the Act?B. BackgroundPrince was one of 15 employers who were parties to acollective-bargaining contractwith Local 13-L, Lithogra-phers and Photoengravers International Union dated No-vember 18,1969, and expiringApril 30, 1972. (G.C. Exh. 2)It is not disputed that during the term of this contract Local285 became the lawful successorto Local 13-L and assumedthe contract.Thiscontract contained the following clause:Section 31.Overtime shall be permitted when neces-sary, but the refusal of any or all employees to workovertime shall not be deemed a breach of contract, norshall any employee be disciplined or discriminatedagainst for refusal to work overtime.If overtime is tobe worked on a regular work day, notice shall be givenprevious to the lunch period of the day on which such1Unless otherwise noted all dates refer to 1972 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDovertime is tobe worked,except in the case of emergen-cy.On May I Local 285 calleda meeting of all union mem-bers in the shops covered by the contract and the unionmembers at Prince attended.The shop didnot operate thatday nor didit operateon May 2. Accordingto the testimonyof President Marius (Clink) Prince it did not operate at fullscale until Thursday, May 4, because it had been "discom-buberated" and he did not know what the precise situationwas. Prince was informed,however, that an"overtime ban"had been put into effect by Local 285. He was officiallynotified of this by Jack Greer, president of Local 285, onMay 3. Under the ban union members were required torefuse overtime work. The ban was lifted on May 20 follow-ing the signing of a new contract between Local 285 and theemployer group.2 (The employer group is referred to in therecord as the Printing Industry of Washington, or theP. I.W.)C. The Case of Lloyd Wayne Coppins1.The letter of reprimandCoppins was hired as a night shift stripper in November1970, and was a member of Local 285. Since January 1972,he had been shop steward for Local 285 except for May 11and 12 when he was suspended from employment.In April, according to Coppins, he had a meeting withClink Prince, Ed DeSanto, general foreman, and Ed Gage,foreman, at which the problem of increasing production wasdiscussed and, as a means of accomplishing this, a letter ofreprimand system was set up whereby any employee wouldreceive a letter of reprimand and warning for deficiencies onhis work. Coppins agreed that the system was fair if fairlyadministered.On May 4 Coppins returned to work with the other em-ployees. The next day a meeting was called by Clink Princeat the shift change time at which Prince read a letter writtenby Francis T. Coleman, Prince's counsel, advising the em-ployees that they would have to work a reasonable amountof overtime or they would be replaced.3 At this meetingthere was disagreement between the employees and Princeas to the operation of two presses. Prince insisted that onerun be made with four operators and a second run woulduse only two operators. Coppins then went upstairs withPrince (taking two witnesses with him) where Prince toldhim thepresseswould run with three operators on eachpress and at the same time gave him a letter of reprimand.This letter (G.C. Exh. 4) read:The following deficiencies in your performance will notbe accepted in the future-1.Tardiness2.Not working 7 complete hours3.Telephone abuse4.Mistakes on jobs in the past have been over-looked; will not be in the future2 Prince did not sign this contract until shortly before the hearing3Resp Exh I5.Taking work out of the plant definitely will not beexcused or tolerated in the future6.Not conforming with our methods and proce-dures in the Prep Department,such as a) not filling outtime cards, b) not placing jobs in folders, c) not com-pleting jobs properly, d) not giving your full time andattention, either to your work or to your supervisorIf all these points are not improved upon we will haveno other alternative but to dismiss you.Coppins asked if he was the only one to receive such a letterand was told that Lester Thompson, his predecessor as shopsteward, was receiving one too. Thompson was then calledin and given his letter of reprimand. (Not offered in evi-dence.)Coppins was examined in some detail as to the chargescontained in the letter of reprimand.Tardiness.Coppins testified that he had been tardy threetimesin the 6 months prior to the receipt of the letter. Twicehe had a flat tire on the Beltway while driving to work andonce he reported late because he was working the morningshift after working his night shift and had overslept. Princeoffered no testimony to support this charge.Not working a complete 7 hours.Coppins testified thatwhen work was slow he would ask Barham, stripping roomforeman, or DeSanto, if he could leave early and was alwaysgiven permission until May 4. On that night he attended ameeting of all shop stewards in the P.I.W. He did not reportuntil 10 p.m. but told Barham he would work 7 hours tocomplete his shift. He worked only 6-1/2 hoursbecause hiswife had to leave home to work and he had to return tobabysit.4Telephone abuse.Coppinstestifiedthatafter he becameshop steward he usually called by Local 285 when he report-ed at 3:30 but that he was never reprimanded for these calls.(His testimony is not clear as to whether he was called everynight after becoming shop steward or every night after theexpiration of the contract. The latterseemsmore probable.)Mistakes.The testimony is not too clear. Coppins admit-ted to one mistake which cleared inspection but stated it wasafter theMay 5 letter of reprimand. One other mistakewhich Coppins deemed to be more than minimal occurred4 to 6 months prior to the letter. Prince offered no testimonyas to this charge.Taking out work.Coppins testified that on one occasion(some months prior to the letter) he was confronted with ajob he did not know how to handle and called Barham whotold him to do the best he could. Coppins then took the workto a former stripper and shop steward named Danny Ad-ams, who lived nearby, who helped him with it. The nextafternoon when he reported he told Barham what he haddone and Barham "got rather hot about it" but did notreport the incident to DeSanto. Again there was no testimo-ny from Prince.Failure to file timecards.The employees were required tofillout timecards for each job and Coppins admitted thathe frequently did not have time to fill them out. After receiv-ing the letter he testified that he checked Barham's work andOther testimony,infra,indicates that this tardiness on May 4 may havebeen a vital factor in issuing the reprimand Barham, directly concerned, wasnot called as a witness PRINCE LITHOGRAPH CO.found that he too did not always fill out his cards. There wasno testimony from Prince as to this charge.Not placing jobs in folders.Coppins testified that (againthe time was fixed as 5 or 6 months ago) he had beenreprimanded for not keeping his work in folders and thatsince that time he had complied with the order. No testimo-ny from Prince.Not completing jobs properly.Coppins' explanation is un-clear to me. He stated:Mr. Barnham told me that he wanted the jobs that Ihad worked on left in the morning so that he couldwalk in and do them, which is almost an impossiblething to do. I explained to him at the time that he couldnot ask any of his other strippers to do the same thing.You just cannot leave work, and do the number of jobsIhad to do at night.No testimony from Prince.Not giving your full timeand attention, either toyour workor your supervisors.Coppins did not know what that meantsince he had no supervision at night. No testimony fromPrince.With respect to this letter Clink Prince testified that thecharge respecting the telephone calls was a matter of hispersonal knowledge since he was frequently at the plantafter the receptionist left and that Coppins received an"abundance of calls." Prince assumed they were personalsince there was no one to handle business calls at night. Asto the other charges Prince stated he relied on Barham forhis information, that he, Barham, and DeSanto talked itover on May 5 and he delivered the reprimand to Coppinsthat night. In April he decided to keep a reprimand file onemployees since he felt that the quality of the work in theplant had deteriorated and the reprimand letters would beused to keep themin line.DeSanto testified that the letter of reprimand given toCoppins on May 5 was the result of an altercation betweenCoppins and Barham on the night of May 4 in which, appar-ently, heated words were exchanged. DeSanto did not testi-fy that he waspresentand he could not remember why thealtercation was not mentioned in the letter.52.The suspension of CoppinsCoppins was the junior of three strippers in the shop,excluding Barham, the stripper foreman. He had returnedto work on May 4 and through May 10. On the evening ofMay 10 he was told by DeSanto that there was not enoughwork in the shop and that he would be laid off on Thursdayand Friday, May 10 and 11. Coppins was surprised becausethere was screen tinting to be done on a Common Cause job.He received his pay for these 2 days but they were deductedfrom his vacation time. Coppins, on cross-examination, tes-5Coppmsdid not testify to any dispute with Barham on the night of May4 so whether the dispute was occasioned by Coppins' failure to report until10 p in is notknown Clink Prince also testified that the letter was directlyresponsive to whatever incident occurred on the night of May 4 betweenBarham andCoppinsWhy so many charges were incorporated if the letterwas provoked by a single incident is not explained113tified that some of his work was performed on jobs whichwere obtained by Mr. Wacher,a sales representative, somewas on work left over by the day shift and the balance onother jobs not described.Clink Prince testified that during the period of the over-time ban, approximately 3 working weeks, Prince had toreject orders because it could not get the work out on sched-ule.On Friday, May 5, Wacher came to him and told himhe would take off the following week because he had hadto turn down two rush orders from Common Cause and sawno sense in working if he could not get the jobs done.Wacher took off May 10, 11, and 12. Wacher usuallybrought his work to the shop after the day shift had goneand Coppins usually, according to Prince, worked on thesejobs. At thesame timeanother stripper, Williams, employedon the day shift was laid off for 1 day, May 12, which wasalso charged against his vacation pay.DeSanto testified that the only reason for Coppins' layoffwas a lack of work due directly to the fact that Prince couldnot accept rush orders and Wacher was not seeking orderson May 10, 11, and 12.D. The Case of Leroy KeenKeen was employed by Prince as a platemaker from Oc-tober 1, 1967, until he was terminated on May 19, 1972. Hewas also a member of Local 285 or its predecessor duringthat time and had been a shop steward at Prince for 2-1/2years .6He did not, however, participate in the organiza-tional campaign which resulted in a Board election and thecertification of the Union.Keen attended the meeting of union members called onMay 1 and did not work that day, nor did he work on eitherMay 2 or 3. On May 5 the letter to employees respecting theovertime ban was read to all employees. On May 11 Keenwas aked by DeSanto to work overtime and he refused andhe refused again on May 12. Later that day DeSanto andClink Prince told him he had refused to worka reasonableamount of overtime and was being let go. At thesame timehe was given a letter (G.C. Exh. 3) which read:On Thursday, May 11, you were asked to work over-time and you refused, and on Friday, May 12, you wereagain asked to work overtime and you refused.As we stated to all employees on Friday, May 8, thosepeople who refuse a reasonable amount of overtimewhen necessary will be replaced. Because of this refusalyou are hereby notified that your services will no longerbe required at the end of work on Friday, May 19.Clink Prince testified that after the imposition of the over-time ban by Local 285 his attorney prepared a letter whichPrince read to his employees on May 5, omitting those6Keen testified that at the time of his hiring Clink Prance, in the presenceof his brother, known as Wink Prince, told him there might be a problemsince Keen was a union member Keen said he was hired after he agreed toabstain from voting in any representation election He also testified that hehad disagreements with management while he acted as shop steward, whichwould not be unexpected Keen quit as shop steward in March 1971. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDportions on page which are in parentheses and emphasizingthose portions on page 2 which are underscored. In full thisletter (Resp. Exh. 1) read:Dear Employees:As you know, the contract between the LPIU LocalNo. l3-L and the Printing Industry of Washingtonexpired April 30, 1972. As of thistime,no new contracthas been reached.Prince Lithograph is a member of Printing IndustryofWashington for purposes of collective bargaining,and as of the present we are bound by their negotia-tions.We tried to withdraw from PIW for bargainingpurposes, and bargain with Local No. 13-L of theLPIU on an individual basis, but the LPIU refused toagree to this procedure. Consequently, at the presentjuncture, both our company, and you, our employees,are bound by whatever the results from the PIW-LPIUnegotiations.We want to make one thing very clear to you, howev-erEven though no contract has been reached to re-place the one that has recently expired, we still have abusiness to run and customers to service. (We expectthat as long as you are working for us that you will putin a full day's work for a full day's pay. We are payinggood wages and have good fringe benefits, and weexpect an honest day's work.)As a result of your union-called holiday on Monday,the company production schedule was (seriously) dis-rupted, necessitating that production be shut down onTuesday, and the scheduling of only one crew on eachshift on Wednesday. We now have work available forour entire employee complement, providing we can beassured of continuous operation. However, we are inno position to play cat and mouse games with you atthis point as to when you will choose to work and whenyou won't. There is work to be done, and we are de-termined to see that it gets done. Consequently, we arecalling back all employees to work on a full time basisfrom this point forward. Our scheduling may be suchas to entail overtime work when the need arises, al-though we do not have any overtime commitments atthe moment. When this occurs, we expect this need tobe met by our employees.In effect, what we are saying is-there is work hereto be done, and we expect you to perform it.If any ofyou are unwilling to perform regular work, including over-time, when available, we are determined to hire replace-ments and obtain employees who will perform, as is ourright under the law.We hope that you will realize the seriousness of thesituation, and will cooperate with us in putting ourCompany on a regular production schedule. There ismuch to be gained by working together. The economicfuture of you and the company is at stake.We do wantyou to understand, however, that we expect your full coop-eration during this period of time. 1f this cooperation is notforthcoming, we will have no alternative but to seek em-ployees who are interestedin ourwork and helping us meetour goals.Thank you very much.Prince testified that in the event the overtime ban wascontinued the company was prepared to hire replacementsfor the union members refusing to work overtime and thatadvertisements (G.C. Exhs. 5 and 6) were placed in theWashington Post and the Washington Star on Sunday, May7.On Monday, May 8, a Mr. Coxon, who had retired fromthe Army Map Service as platemaker, called and said hewas available starting May 22. After Keen refused to acceptovertime Coxon was hired and reported on May 22.Renaldo DeSanto testified substantially in support ofPrince's testimony. He added that on June 22 another letterwas sent to Keen (Resp. Exh. 2) advising him that his termi-nation was not final, that he was being put on a preferredhiring list and would be offered reemployment provided hewould be willing to meet his assigned schedule. Keen hadnot been reinstated at the time of the hearing.E. Conclusions1.CoppinsI find the letter or reprimand issued by Prince to Coppinson May 5 constituted coercion and restraint and thereforeviolated Section 8(a)(1) of the Act but that it did not consti-tute discrimination in regard to hire or tenure of employ-ment or any condition of employment within the meaningof Section 8(a)(3) of the Act as alleged in the complaint.Since the issue was fully litigated I do not feel precludedfrom reducing, in effect, the substance of the charge.This finding is based on the simple fact that a threat ofdischarge upon accusations almost totally unsupported byany evidence constitutes harassment of any employee. Inthis instance the letter was, as both Clink Prince and De-Santo admit, provoked by an altercation between Barhamand Coppins on the preceding night. Since Prince offered notestimony as to the nature of this altercation it must beassumed that it related to Coppins' failure to report until 10p.m. and/or his attendance at a meeting of shop stewardsthat night. Prince offered no testimony, however, to showthat his failure to report until 10 had any adverse effect onits production for that night. Under these circumstances Imust infer that the letter was provoked by his union activityand not by the alleged but unsupported claims of derelictionin his duties. The threat of discharge for failure to correctdeficiencies which have not been established is well calcu-lated to make an employee believe that the true motive lieselsewhere. In Coppins' case it could only lie with his unionactivity.As to the suspension of Coppins I reach a different con-clusion. The testimony of Clink Prince and DeSanto thatthere was not sufficient work for him on May I1 and 12 isrWhy the General Counsel alleged this as a violation of Section 8(a)(3)passes my understanding It is true that any coercion or restraint exercisedby an employer against an employee for engaging in union membership oractivity will inevitably discourage union membership but the Section is spe-cific as to the conduct outlawed and not all-inclusive All Section 8(a)(3)violations are derivatively in violation of Section 8(a)(l) but theconverse isnot true The best that can be said for the General Counsel's constructionof the Section is that it is in keeping with the bureaucratic traditionof findinga respondent guilty of as many violations of as many sections of thestatuteas possible regardless of the absence of effect on the remedial order PRINCE LITHOGRAPH CO.entirely plausible in view of the situation then prevailing. Icredit their testimony that the overtime ban had reducedtheir ability to handle orders which required rush treatmentand Wacher's voluntary taking off on May 10, 11, and 12would have necessarily reduced the amount of stripping tobe done. It does not follow that because I have found thereprimand issued Coppins an unlawful infringement on hisstatutory rights that every adverse action taken against himwas likewise unlawful. But even though this suspension maybe viewed with suspicion, suspicion is not enough, to em-ploy a timeworn but useful cliche.2.KeenKeen was replaced as a platemaker on May 22 becauseof his refusal to work overtime. This refusal was part of aconcerted refusal on the part of Local 285 members to workovertime during contract negotiations with the P. I. W.,and it is admitted that this refusal was at the direction ofLocal 285. Such a partial refusal to work is unprotectedactivity for which an employee may be discharged.(FirstNational Bank of Omaha,171NLRB 1145, 1149, 1150.)LThe firstissue presentiswhether the contractual right ofemployees to refuse overtime work exempts their conduct inthis case from that proscription. I hold it does.InLocal No. P-5 75, Amalgamated Meat Cutters & ButcherWorkmen of North America (Iowa Beef Packers, Inc.),188NLRB 5, the Board that the refusal of employees of neutralemployers to perform overtime work which they had theright to refuse under their contract, constituted an unlawfulattempt to cause theneutralemployers to cease doing busi-nesswith Iowa. In theIowacase the contractual provisionrelied upon by respondent union read:All overtime work before 7 a.m. is voluntary.The Board disposed of this contractual right by stating:That the overtime was voluntary does not, in our view,render the concerted refusal to perform it any less astrike, or less coercive, particularly where, as here, theuncontradicted evidence shows that it had been theemployees' practice to perform overtime during thesehours for 5 years at New York, and for 5 years at Kelly.In the instant case the purpose of the strike was not, asinIowa,unlawful but I do not think that distinction control-ling. If an overtime strike, protected by a voluntary right torefuse overtime, for an unlawful object constitutes a viola-tionof thestatute itwould appear to be equally true thatan overtime strike to bring economic pressure against aprimary employer is unprotected despite the same contrac-tual provision.There are two other distinctions however, which might bemade between this case and theIowacase.[In the instantcase the contract specifically protected the right ofany andall employeesto refuse overtime against discipline or discri-mination. Thus the right might be exercised either individu-ally or in concert as the employer group well knew. Nor wasthis right limited by any language which could be construed115by the employer group as exempting strike situations fromits exercise. The P. I.W., from past history, understoodthis because again, unlikeIowa,the employees had utilizedthis weapon in the past during negotiations. Greer, withoutcontradiction testified as follows:Q. (By Mr. Hopson) Mr Greer, could you tell mesomething about the overtime ban? Is this the first timeithas been imposed or used?A. No, sir, ever since I have been in office, for thelast 11 years, it has been used in negotiations, and itwas utilized this time.Greer also testified that during the 1972 negotiations theP. I.W. suggested that the words "having justifiable reasonfor refusing overtime" be inserted to qualify the overtimeclause. This suggestion was rejected by Local 285 and theclause was left intact in the new contract. Thus it is clearthat the parties to the agreement, expiring April 30, under-stood that the clause might be used, as it had in the past,as an economic weapon during negotiations)I think that these distinctions sufficient to override theconsiderations which led toIowa.When responsible em-ployers, grouped for their own protection and representedby counsel, sign an agreement with the full knowledge thatits purpose is to grant Local 285 additional leverage in bar-gainingIdoubt that the Board as a matter of public policyshould ignore the agreement. I do not think that public orBoard policy requires that the Board must subordinate therights of employees to bargain for their own protection tothe right of employers to be relieved of the hazards of apartial strike.i therefore hold that the employees,in exercis-ing this right, did not engage in unprotected activity.I find, nevertheless, that Prince had the right to replaceKeen as it had the right permanently to replace any otherstriker for refusing to work. The evidence, particularly Gen-eral Counsel's Exhibit 3 and Respondent's Exhibit 2, estab-lishes thatKeen was not discharged but that he wasreplaced and retained on a preferential hiring list. ThisPrince was entitled to do and all it was required to do.I therefore find that the replacement of Keen for refusa^l^to work overtime did not violate Section 8(a)(3) of the Act.!]Upon the foregoing findings and upon the entire recordin this case I make the following:CONCLUSIONS OF LAW1.By issuing a letter of reprimand and warning to anemployee to coerce and restrain him in the exercise of therights guaranteed by Section 7 of the Act, Prince violatedSection 8(a)(1) of the Act.2.Respondent did not violate Section 8(a)(3) of the Act.3.The aforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) and (7) of the8 1 find no inconsistency between the replacement of Keen for refusing towork overtime and the suspension of Coppins for lack of available work Oneof the reasons work was not available was the refusal of the employees towork overtime 116Act.DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Prince engaged in a certain unfairlabor practice it will be recommended that it cease anddesist from engaging in the same and take certain affirma-tive action.It will be recommended that Prince rescind its letter datedMay 5 directed to Lloyd Wayne Coppins, reprimanding andwarning him for alleged deficiencies in his work and con-duct, that it expunge said letter from its files, and that itnotify Lloyd Wayne Coppins of such action.Upon the foregoing findings of fact, conclusions of law,and the entire record, I issue the following recommended:ORDERSRespondent Prince Lithograph Co., Inc., its officers,agents, successors, and assigns shall:1.Cease and desist from:(a) Issuing a letter of reprimand and warning to an em-ployee where the purpose thereof is to interfere with, re-strain, or coerce him in the exercise of the rights guaranteedby Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Rescind and expunge from its records the letter ofreprimand and warning delivered to Lloyd Wayne Coppins,dated May 5, 1972.(b)Notify said Lloyd Wayne Coppins, in writing, that saidletter has been rescinded and has been expunged from itsrecords.(c)Post at its Fairfax, Virginia, plant copies of the noticeattached hereto and marked "Appendix." 10 Copies of saidnotice, on forms to be furnished by the Regional Directorfor Region 5, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, in conspicu-ous places including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notice is not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order what steps Re-spondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint, as to allmatters not specifically found to be in violation of the Act,be dismissed.e In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT issue a letter of warning or reprimand toany employee where the purpose thereof is to interferewith, restrain, or coerce said employee in his right to actas shop steward for Local 285, Lithographers and Pho-toengravers InternationalUnion, AFL-CIO, or hisright to engage in any other lawful activity on its be-half.WE WILL rescind and expunge from our records theletter of reprimand and warning issued by us to LloydWayne Coppins on May 5, 1972.WE WILL notify said Lloyd Wayne Coppins in writingthat we have rescinded said letter and have expungedit from our records.PRINCE LITHOGRAPH CO, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalBuilding, Room 1019, Charles Center, Baltimore, Maryland21201,301-962-2822.